Exhibit 10.2.4

AMENDMENT NO. 3
NON-COMPETITION AGREEMENT

AMENDMENT NO. 3, dated as of May 5, 2002, among THE STUDENT LOAN CORPORATION, a
Delaware corporation (the "Company"), CITIBANK (NEW YORK STATE), a New York
banking corporation ("NYS"), CITIGROUP INC., a Delaware corporation and the
ultimate parent of NYS ("Citigroup" and, together with NYS, the "Parents").

WHEREAS, the Company, NYS and Citicorp, a Delaware corporation, have heretofore
entered into a Non-Competition Agreement, dated as of December 22, 1992, the
term of which was extended pursuant to a letter agreement dated November 1,
1999, the term of which was further extended pursuant to Amendment No. 1 dated
June 22, 2000 and Amendment No. 2 dated June 22, 2001 and Citigroup was
substituted as a party in lieu of Citicorp (the Non-Competition Agreement, as so
extended and amended, being referred to herein as the "Agreement").

WHEREAS, the parties to the Agreement wish to extend the term of the Agreement.

NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, NYS and Citigroup hereby consent and agree as
follows:

SECTION 1. Unless otherwise defined in this Amendment No. 3, all defined terms
used in this Amendment No. 3 shall have the meanings ascribed to such terms in
the Agreement.

SECTION 2. The term of the Agreement (originally scheduled to expire on December
22, 1999, and previously extended to June 22, 2002) shall be extended for an
additional twelve (12) months to June 22, 2003.

SECTION 3. This Amendment No. 3 may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

SECTION 4. From and after the date of this Amendment No. 3, all references in
the Agreement to this "Agreement" shall refer to the Agreement as amended
hereby.

IN WITNESS WHEREOF, the Company, NYS and Citigroup have each caused this
Amendment No. 3 to the Agreement to be duly executed by their respective
officers as of the day and year first above written.

THE STUDENT LOAN CORPORATION

By  /s/ Bill Beckmann                
       Name: Bill Beckmann
         Title: Chairman

CITIBANK (NEW YORK STATE)

By  /s/ Doug Webb                    
       Name: Doug Webb
         Title: Secretary

CITIGROUP INC.

By  /s/ Ajay Banga                    
       Name: Ajay Banga
         Title: Division Executive